        Case 1:18-cv-01862-RDM Document 25-2 Filed 07/31/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


CITIZENS UNITED,                   )
                                   )
               Plaintiff,          )
                                   )
          v.                       )                       Civil No. 18-1862-RDM
                                   )
UNITED STATES DEPARTMENT OF STATE, )
                                   )
               Defendant.          )


                SECOND DECLARATION OF JEREMIAH L. MORGAN

       1. My name is Jeremiah L. Morgan. I am counsel for Citizens United (“CU”), the

plaintiff in the above-captioned case filed against defendant, the U.S. Department of State,

under the Freedom of Information Act, 5 U.S.C. § 552 (“FOIA”).

       2. This Declaration is submitted pursuant to Rule 56(c)(4), Federal Rules of Civil

Procedure, in support of Citizens United’s Memorandum in Opposition to Defendant’s

Renewed Motion for Summary Judgment (“CU Memo”), filed today. The statements made

herein are based on information learned in my research and upon conclusions reached based on

that information.

       3. A publicly available research document, which has been reported to be contained in

Document 7, claims that there were internet communications between the Trump Organization

and a Russian bank. That document states: “Network logs show a distinctively human pattern

of communications between a hidden server dedicated for use by the Trump Organization and

the Russian financial company Alfa Bank, which has close ties to the Kremlin.” See J.




                                                                                    EXHIBIT A
        Case 1:18-cv-01862-RDM Document 25-2 Filed 07/31/20 Page 2 of 2




                                                2

Solomon, “Steele, State and the Alfa Bank conspiracy theory exposed,” Jan. 22, 2020,

JusttheNews.com.

       4. The network logs upon which the research document was based contains data that is

reported to be “artificially created [network] activity” which could “constitute a potential

violation of various US federal laws.” Ankura, “Covert Channel Allegation: New Data

Analysis Results,” April 2020.

       5. The research document contains information which, if the contained in Document 7,

would be segregable without risking the disclosure of non-public information about the specific

research at issue and without risking the revelation of the intelligence source.

       6. The research document appears to have been available on a publicly accessible

website since at least October 4, 2016.

See http://www.mediafire.com/file/qc68pt5k6wn9f64/gdd.zip/file (last accessed July 31,

2020). A printoff of a portion of that research document is attached here as Exhibit B.

       I declare, under penalty of perjury, that the foregoing is true and correct to the best of

my knowledge, information, and belief.

       Executed, this 31st day of July, 2020.

                                                        /s/
                                                     Jeremiah L. Morgan




                                                                                     EXHIBIT A
